Citation Nr: 1400373	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral Achilles tendon disability, including tendonitis.  


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have chronic Achilles tendon disability that had its clinical onset in service or is otherwise related to active duty.  


CONCLUSION OF LAW

Chronic Achilles tendon disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Procedural Duties

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA satisfied its duty to notify the Veteran in the development of his claim.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 

Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, an April 2009 letter notified the Veteran of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in January 2010.  This letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.  

The Veteran's service treatment records and post-service VA records have been obtained and considered.  Further, the Veteran was afforded a VA examination in May 2009.  The Veteran asserted in his Form 9 that the examination is inadequate because the examiner failed to depress the Achilles tendon to see if there was current pain, and the Veteran also asserts that the examiner did not mention in his report that the Veteran incurs Achilles pain from long walks or walking more than two or three flights of stairs.   However, a review of the examination report reveals that the examination was complete and adequate for adjudication purposes.  The Veteran affirmatively denied any current pain, and the examiner did cite to objective evidence to support his conclusions.  

For the foregoing reasons, the Board finds that the medical evidence of record is sufficient to decide the Veteran's claim.  In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

II. Analysis

When determining service connection, all theories of entitlement-direct, presumptive and secondary-must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

The Veteran contends that he is entitled to service connection for Achilles tendonitis in his right and left legs.  Upon review of the Veteran's claims file, the Board finds that he is not entitled to service connection.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Certain chronic diseases will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service. This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Achilles tendonitis is not listed in 38 C.F.R. § 3.309(a), and cannot be service connected under this provision.  

Service connection is not warranted on a direct basis.  The Veteran claims that he currently has Achilles tendonitis.  The record also established that the Veteran had an in-service injury.  The Veteran's service treatment records (STRs) contain several instances of complaints of pain in both Achilles tendons.  See, e.g., records from November and December 2007.  This included the Veteran being given a temporary medical profile in November 2007, and another profile the following month, as discussed below.   

However, there is no showing of chronic disability of the Achilles tendons in service.  In his separation examination, he was noted as having normal lower extremities.  Achilles tendonitis was not listed in the Veteran's medical conditions, even though other diagnoses were listed by the physician.  While the Veteran was given a P2 medical profile in his December 2007 STRs, which indicates some physical limitations, he was listed as P1 in his separation examination.  The Veteran denied having or having had foot problems in the Report of Medical History, and listed a number of other ailments at the time.  The separation examination revealed that the feet were normal.  

Moreover, the Veteran's May 2009 VA examination did not reflect current disability and diagnosed bilateral Achilles tendonitis, by history only.  At the time of his examination, there was no current pain; no limp; and no redness, swelling, or tenderness on any aspect of his foot or in the specific Achilles regions.  However, the examiner did note that the Veteran has flare ups of this condition.  

The Board notes the statements made by the Veteran in his VA Form 9.  He stated that he has flare ups from time to time, and that continuity of treatment since service is demonstrated by the fact that he received a permanent medical profile for tendonitis.  The Veteran is competent to report foot and leg symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also notes that lay evidence may be sufficient to establish a nexus, such as by continuity of symptomology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

However, the Board does not find the Veteran consistent in his report of symptoms.  The Veteran claims that he had pain in his Achilles during the VA examination, but the examiner indicates that he did not and that there were no objective findings of disability.  The Veteran did list a number of other complaints, but there was no mention of pain in his Achilles.  In essence, the Board does not find evidence of chronic Achilles tendon disability that can be related to service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

Finally, the Board has considered whether the Veteran is entitled to presumptive service connection as a veteran of the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  However, the Veteran does not exhibit even an undiagnosed disability to a compensable level (there were no subjective or objective signs or symptoms on the recent VA examination).

In summary, the evidence does not establish that Achilles tendon disability, including tendonitis was incurred or aggravated during his military service.  The preponderance of the evidence is against service connection these disabilities.  As such, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for bilateral Achilles tendon disability, including tendonitis, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


